Citation Nr: 1432746	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  13-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States Navy from October 1947 to September 1951.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 determination by the Committee on Waivers and Compromises (COWC) at the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  The Montgomery, Alabama RO otherwise has jurisdiction of the claims file.

The January 2013 COWC decision considered the question of waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $14,217.00 and denied a waiver of that overpayment.  A subsequent review of the case resulted in a finding of an additional overpayment in the calculated amount of $2,031.00.

In addition to the paper claims file, there is an electronic file associated with the claim on appeal.  That electronic file does currently contain evidence pertinent to the claim on appeal such as income and medical expense reports.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his August 2013 VA Form 9, the appellant requested a Board videoconference hearing.  The Montgomery RO subsequently sent the appellant a letter, in April 2014, and notified him that he had been scheduled for a Board videoconference hearing at that RO on June 16, 2014.  Prior to that date, the appellant notified VA that he would not be able to attend the hearing and requested that the hearing be rescheduled.  The appellant wanted to reschedule his hearing because he was sick, in part due to recent radiation treatment.

Therefore, the Board finds that the Veteran has shown good cause for not appearing at his June 2014 hearing and rules in favor of his request to reschedule.  In view of the foregoing, the appeal must be returned to the RO so that the Veteran can be scheduled for a hearing 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for another hearing before a Veterans Law Judge, as the docket permits and specifically:

Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers. 

Notify the appellant and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record. 

Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions. 

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

